             Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 1 of 15



 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
     SHUANGMA PLASTIC CO., LTD.,
 9                                            NO.
                  Plaintiff,
10                                          COMPLAINT FOR DECLARATORY
          v.                                JUDGMENT OF NON-INFRINGEMENT
11                                          AND INVALIDITY OF U.S. PATENT NO.
     CHEF'N CORPORATION and                 7,264,189 AND FOR VIOLATION OF
12   TUPPERWARE BRANDS CORPORATION, LANHAM ACT §43(a), TORTIOUS
                                            INTERFERENCE WITH
13                Defendants.               CONTRACTUAL AND PROSPECTIVE
                                            BUSINESS RELATIONS AND UNFAIR
14                                          COMPETITION

15                                                  JURY TRIAL DEMANDED
16

17

18                                     NATURE OF THE CASE
19          Plaintiff Shuangma Plastic Co., Ltd. (“Shuangma” or “Plaintiff”) seeks a declaratory
20
     judgment that it is not infringing any valid patent rights owned by Defendant Chef’n
21
     Corporation (“Chef’n Corp.”) by Shuangma or its retail customers’ sales of the accused manual
22
     mini choppers manufactured by Shuangma. The need for such relief exists because Chef’n
23
     Corp. and its enforcement agent Defendant Tupperware Brands Corporation (“Tupperware”)
24

25   (collectively “Defendants”) have wrongfully accused Shuangma and its retail customers of

26   patent infringement causing the improper delisting of the accused manual mini choppers sold

                                                                          FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                         1111 THIRD AVENUE, SUITE 3000
                                                                       SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 1                                PHONE (206) 447-4400 FAX (206) 447-9700
               Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 2 of 15



 1   by several of Shuangma’s retail customers on Amazon.com. Shuangma also seeks relief for
 2   violation of the Lanham Act §43(a), tortious interference with contractual relations and
 3
     prospective business relations and unfair competition based on Defendants’ false and
 4
     misleading statements with at least Amazon.com and Shuangma’s retail customers that
 5
     wrongfully accuse Shuangma and its retail customers’ sales of the accused manual mini
 6

 7   choppers of infringing Chef’n Corp’s patent rights.

 8                                              THE PARTIES

 9           1.     Shuangma is a Chinese company organized and existing under the laws of the

10   People’s Republic of China with a principal place of business located at Shangjin Village,
11   Yanjiang Town, Linhai, Taizhou City, Zhengjiang Province, People’s Republic of China,
12
     317022.
13
             2.     Upon information and belief, Chef’n Corp. is a Washington corporation with its
14
     principal place of business at 830 Fourth Avenue South, Suite 400, Seattle, Washington 98134-
15

16   1337.

17           3.     Upon information and belief, Tupperware is a Delaware corporation with its

18   principal place of business at 14901 South Orange Blossom Trail, Orlando, Florida 32837-
19
     6600.
20
             4.     Upon information and belief, Chef’n Corp. is the owner by assignment of all
21
     rights, title and interest in and under U.S. Patent No. 7,264,189 (“the ‘189 patent”), entitled
22
     “Hand-Held Food Processor,” which is attached as Exhibit 1.
23

24           5.     Upon information and belief, Tupperware is the enforcement agent of Chef’n

25   Corp. for the ‘189 patent.
26           6.

                                                                           FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                          1111 THIRD AVENUE, SUITE 3000
                                                                        SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 2                                 PHONE (206) 447-4400 FAX (206) 447-9700
               Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 3 of 15



 1                                        JURISDICTION AND VENUE
 2           7.      The Court has subject matter jurisdiction over the claims, because they arise
 3   under the Federal Declaratory Judgement Act, Title 28 U.S.C. §§ 2201 and 2202, and under
 4
     Title 28, U.S.C. §§ 1331 and 1338(a).
 5
             8.      The Court has personal jurisdiction over Chef’n Corp., because Chef’n Corp.
 6
     has a principal place of business in this judicial district, and under 28 U.S.C. § 1391(b)(2),
 7

 8   because a substantial part of the events or omissions giving rise to the claims asserted herein

 9   occurred in this district.

10           9.      This Court has personal jurisdiction over Tupperware under 28 U.S.C. §
11   1391(b)(2) because a substantial part of the events or omissions giving rise to the claims
12
     asserted herein occurred in this district.
13
             10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)-(d) and 1400(b).
14
                                           FACTUAL BACKGROUND
15
             11.     Shuangma is a leading designer and manufacturer of numerous household
16

17   plastic products, including food processors, onion choppers, salad spinners, spice sets, graters,

18   storage bins for refrigerated products and many other household products, including the

19   accused manual mini choppers. Shuangma’s U.S. retail customers for the imported accused
20   manual mini choppers manufactured by Shuangma include Brieftons, Goodhope, TOPULORS,
21
     Vinipiak, Shenzhen Leiteng Company and Shenzhen Leiteng Company who sell the products
22
     through major retail outlets such as Amazon, Walmart, Aldi, Lidl, Metro, Target, Avon and/or
23
     K-Mart.
24

25           12.     On information and belief, in response to the increasing popularity of
26   Shuangma’s accused manual mini choppers, Chef’n Corp.’s enforcement agent Tupperware

                                                                            FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                           1111 THIRD AVENUE, SUITE 3000
                                                                         SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 3                                  PHONE (206) 447-4400 FAX (206) 447-9700
             Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 4 of 15



 1   Brand Enforcement Team (tupperware.enforcement@incoproip.com) began contacting at least

 2   Amazon.com lodging complaints that the accused manual mini choppers sold by Shuangma’s

 3   retail customers Brieftons, Goodhope, TOPULORS, Vinipiak, Shenzhen Leiteng Company and

 4   Shenzhen Leiteng Company infringe Chef’n Corp.’s ‘189 patent.

 5          13.     Specifically, on information and belief, Chef’n Corp.’s enforcement agent

 6   Tupperware sent one or more complaints to Amazon.com to delist the following accused

 7   manual mini choppers (identified by ASIN #) manufactured by Shuangma for each of its retail

 8   customers Brieftons, Goodhope, TOPULORS LLC, Vinipiak, Shenzhen Leiteng Company and

 9   Shenzhen Yiling Company, based on the wrongful accusation that such accused manual mini

10   choppers infringe Chef’n Corp.’s ‘189 patent. The most recent Complaint numbers and ASIN

11   ##s are identified below:

12          Tupperware Complaint No. 7183221971/Brieftons ASIN ##s:

13          B01M0DZ54H, B0791GWSXR, B0773LVQL2, B0788JBXMQ. B01KFD4HG4.

14   B01N53TLAW,          B01LYCJEJS,     B079Q2NT69,        B076Y86MTT,              B004QGXND0,

15   B010D4XVNK,         B01ABXL6B2,       B078NNH4F7,       B01N1U8BOC,              B06WRSW7JF,

16   B010VDS8K4,        B074C3ZCMF,      B01M0WRAT3,         B078NN61QW,               B01LZB6YBD,

17   B0772PC53W. B00X66IP2K, B076P63SK5, B00TJ6BDA2, B0772Y4CDT, B073RRPM52,

18   B0001VQII6. B004RZEPYQ, B078WDNFFL, B01GQT6UJS,

19   B075VBZ4G2, B076HZYFJD, B07BDCVGX7, B00UZEZ196. B073B64GBS, B072546F8Q,

20   B0788GJ8S6,       B01M0AFML9.        B06XPCYPNQ.         B074JBB99H,             B01N9NM6NR,

21   B01LWYDEQ7,         B078NPG4MT,       B06XPHY6R6.        B014WCNTOU,               B076Y5DJN8,

22   B00CQFMR12, B01N9JISYB, B078NN5PXF, B00T8O6B1Q;

23          Tupperware Complaint No. 7183221971/Goodhope ASIN ##s:                     B01M0DZ54H,

24   B0791GWSXR,         B0773LVQL2,      B0788JBXMQ,        B01KFD4HG4,              B01N53TLAW,

25   B01LYCJEJS,        B079Q2NT69,      B076Y86MTT,        B004QGXND0,               B010D4XVNK,

26   B01ABXL6B2,         B078NNH4F7,      B01N1U8BOC,         B06WRSW7JF,              B010VDS8K4,


                                                                           FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                          1111 THIRD AVENUE, SUITE 3000
                                                                        SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 4                                 PHONE (206) 447-4400 FAX (206) 447-9700
           Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 5 of 15



 1   B074C3ZCMF,   B01M0WRAT3,      B078NN61QW,     B01LZB6YBD,           B0772PC53W,

 2   B00X66IP2K, B076P63SK5, B00TJ6BDA2, B0772Y4CDT, B073RRPM52, B0001VQII6,

 3   B004RZEPYQ,    B078WDNFFL,     B01GQT6UJS,     B075VBZ4G2,          B076HZYFJD,

 4   B07BDCVGX7, B00UZEZ196, B073B64GBS, B072546F8Q, B0788GJ8S6, B01M0AFML9,

 5   B06XPCYPNQ,    B074JBB99H,   B01N9NM6NR,      B01LWYDEQ7,           B078NPG4MT,

 6   B06XPHY6R6,    B014WCNTOU,      B076Y5DJN8,    B00CQFMR12,           B01N9JISYB,

 7   B078NN5PXF, B00T8O6B1Q;

 8          Tupperware Complaint No. 7246074461/TOPULORS ASIN ##s: B085S583H4,

 9   B0769QDFTX, B082MYQG43, B07C152C9X, B086K37KYD, B0829SMB1R, B084ZCN3H3,

10   B084H18D5V, B084YXBRV1, B0851PJ2CS, B086WBQLY2, B07XL6FJXF, B07CCH7KSR,

11   B07NY1763C, B071FKQ713, B081N4XBVL, B083NJJ42L, B0871FDJ6Y, B082KFGM7B,

12   B086PC2R24, B08664R5NT, B07TM459HV, B082594PZQ, B07TM9VL19, B085QJWS9K,

13   B086S972ND, B085DG4H42, B0792HZT7Q, B07TT4LCRV, B002PW9TD0, B086QLXKTG,

14   B07DPN93LQ,    B07RL257G3,    B07KP8RGPW,     B0821MMFH3,           B07BDPTC9R,

15   B07XM7FH6D,    B07CBMBSM7,      B08393MK2J,    B085X7TQKP,          B084Z5HSLK,

16   B07VJN7M51,    B07B4BKY4N,     B081N4LFSJ,    B07Y8DRPKC,           B07VLR2LCP,

17   B0855DNMX6, B07D9KSF3T, B01N9G0CDR;

18          Tupperware Complaint No. 7183221971/Vinipiak ASIN ##s: B01M0DZ54H,

19   B0791GWSXR,    B0773LVQL2,    B0788JBXMQ,     B01KFD4HG4,          B01N53TLAW,

20   B01LYCJEJS,   B079Q2NT69,    B076Y86MTT,      B004QGXND0,          B010D4XVNK,

21   B01ABXL6B2,    B078NNH4F7,    B01N1U8BOC,     B06WRSW7JF,           B010VDS8K4,

22   B074C3ZCMF,   B01M0WRAT3,      B078NN61QW,     B01LZB6YBD,           B0772PC53W,

23   B00X66IP2K, B076P63SK5, B00TJ6BDA2, B0772Y4CDT, B073RRPM52, B0001VQII6,

24   B004RZEPYQ,    B078WDNFFL,     B01GQT6UJS,     B075VBZ4G2,          B076HZYFJD,

25   B07BDCVGX7, B00UZEZ196, B073B64GBS, B072546F8Q, B0788GJ8S6, B01M0AFML9,

26   B06XPCYPNQ,    B074JBB99H,   B01N9NM6NR,      B01LWYDEQ7,           B078NPG4MT,

                                                             FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-            1111 THIRD AVENUE, SUITE 3000
                                                          SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 5                   PHONE (206) 447-4400 FAX (206) 447-9700
            Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 6 of 15



 1   B06XPHY6R6,       B014WCNTOU,        B076Y5DJN8,       B00CQFMR12,            B01N9JISYB,

 2   B078NN5PXF, B00T8O6B1Q;

 3           Tupperware Complaint No. 7246074461/Shenzhen Leiteng Company ASIN ##s:

 4   B085S583H4, B0769QDFTX, B082MYQG43, B07C152C9X, B086K37KYD, B0829SMB1R,

 5   B084ZCN3H3, B084H18D5V, B084YXBRV1, B0851PJ2CS, B086WBQLY2, B07XL6FJXF,

 6   B07CCH7KSR, B07NY1763C, B071FKQ713, B081N4XBVL, B083NJJ42L, B0871FDJ6Y,

 7   B082KFGM7B, B086PC2R24, B08664R5NT, B07TM459HV, B082594PZQ, B07TM9VL19,

 8   B085QJWS9K, B086S972ND, B085DG4H42, B0792HZT7Q, B07TT4LCRV, B002PW9TD0,

 9   B086QLXKTG,       B07DPN93LQ,       B07RL257G3,       B07KP8RGPW,           B0821MMFH3,

10   B07BDPTC9R,       B07XM7FH6D,       B07CBMBSM7,         B08393MK2J,          B085X7TQKP,

11   B084Z5HSLK, B07VJN7M51, B07B4BKY4N, B081N4LFSJ, B07Y8DRPKC, B07VLR2LCP,

12   B0855DNMX6, B07D9KSF3T, B01N9G0CDR; and

13           Tupperware Complaint No. 7183161871/Shenzhen Leiteng Company ASIN ##s:

14   B07R2BZ97D,B07PYRC764,B07QDHNDJV,B07R2BXDTB,B07PYTMJC3,B07R298RQL,B

15   07QKYTW27,B07PYTX4JS,B07PZTS8FH,B07R5W8CJ6,B07QKSVRKM,B07S99W9NG,B

16   07Q24M1X7,B07RGXZ1PN,B07SZCG8QZ,B07Q8GHRPC,B07QD6JHMY,B07SQ59NM9,B

17   07PN29MGS,B07PYRL7PW,B07RDNY9WR,B07RHSYV82,B07NZLX8HW,B07PYSVSPT,

18   B07PVN95C6,B07PQCZPH5,B07Q22S219,B07Q22NRT6,B07Q3L7LRH,B07PDYFV4K,B0

19   7QQ9LD8J,B07PYVCJ7F,B07PWWYQKW,B07PBFL7QS,B07PMSMTL9,B07S8483ZF,B07

20   PLPV325,B07R99F95M,B07R4XVL1M,B07SZCTC2G,B07PYT8CHM,B07SPR5MQS,B07P

21   Y7JNR5,B07S6QKJVW,B07QKTZTCD,B07SCL4127,B07R8JFKWN,B07Q8F87DB,B07RH

22   YNY9K,B07QJ38DD7.

23           14.      On information and belief, Amazon.com requested each retail customer to

24   contact and work directly with Tupperware to resolve the dispute.       At least Brieftons,

25   Goodhope, TOPULORS and Vinipiak have contacted Tupperware.           Notwithstanding their

26   communications with Tupperware and/or Amazon.com, at least the following accused manual


                                                                      FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                     1111 THIRD AVENUE, SUITE 3000
                                                                   SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 6                            PHONE (206) 447-4400 FAX (206) 447-9700
             Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 7 of 15



 1
     mini choppers sold by each customer retailer remain delisted by Amazon.com: Brieftons
 2
     ASIN ##s B00T8O6B1Q and B010VDS8K4; Goodhope ASIN # B0791GWSXR;
 3
     TOPULORS ASIN ##s B01KFD4HG4, B01M0WRAT3, B01N9JISYB, B01N1U8BOC and
 4
     B06WRSW7JF, B01MTX7432 and B01N9G0CDR; Vinipiak ASIN ##s B07S3YK9KX,
 5
     B06XPDTVZQ and B06XPCYPNQ; Shenzhen Leiteng Company ASIN ##s B089QD8MPW，
 6
     B07RL257G3 ， B07RHSYV82 ， B07XBYW1NM ， B07HGZWW8L ， B07FDVL3ZS ，
 7
     B07FDYYYKM ， B0769QDFTX ， B07YWTYD2V ， B07YWTRFFM ， B07YWTGBL3 ，
 8
     B07YWRHS8X ， B07YWQPS7V ， B07WMT5BR7 ， B07SZCTC2G ， B07SZCG8QZ ，
 9
     B07D9KHXH9 ， B086TYCNDB ， B084ZCN3H3 ， B089PZ4ZN5; and Shenzhen Yiling
10
     Company ASIN ##s B07PYRL7PW and B07PYRC764.
11
              15.       On information and belief, in response to the accusations by Tupperware, at
12
     least Vinipiak informed Amazon.com that is has reached agreement with Chef-n Corp. for
13
     production and sales and is negotiating with Chef’n Corp. now.                Vinipiak informed
14
     Amazon.com that it has stopped selling the accused products and stopped replenishing the
15
     Amazon.com warehouse.
16
              16.       A justiciable controversy exists as to whether Shuangma’s accused manual
17
     mini choppers manufactured by Shuangma and sold by its retail customers infringe any valid
18
     claim of the ‘189 patent owned by Chef-n Corp.
19
              17.       Shuangma’s accused manual mini choppers, including the manual mini
20
     choppers identified by the above-identified ASIN numbers manufactured by Shuangma and
21
     sold by its retail customers, do not infringe any valid patent rights owned by Chef’n Corp.,
22
     including any valid claim of the ‘189 patent. Accordingly, Shuangma respectfully requests that
23
     the Court issue a declaratory judgment confirming that Shuangma is not infringing any Chef’n
24
     Corp. patent rights as a result of the manufacture and sale of the accused manual mini choppers,
25
     including any valid patent claims of the ‘189 patent and that the claims of the ‘189 patent are
26

                                                                            FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                           1111 THIRD AVENUE, SUITE 3000
                                                                         SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 7                                  PHONE (206) 447-4400 FAX (206) 447-9700
              Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 8 of 15



 1
     invalid under 35 U.S.C. §§ 102, 103 and/or 112.
 2
                                                  COUNT ONE
 3

 4           REQUEST FOR DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF
                               U.S. PATENT NO. 7,164,189
 5

 6             18.       Shuangma repeats and realleges paragraphs 1 through 16 above as if fully

 7   set forth herein.

 8             19.       Shuangma’s accused manual mini choppers do not infringe any valid claim

 9   of U.S. Patent No. 7,265,189 (“the ’189 patent”). The manufacture, use, sale, offer for sale

10   and/or importation of Shuangma’s accused manual mini choppers do not infringe any claims of

11   the ‘189 patent because the accused mini choppers do not include at least “a cup for holding the

12   food to be processed and having a rotatable drive shaft” required by independent Claim 1 and

13   dependent Claims 2 through 18, which require the same limitation by virtue of their

14   dependency from Claim 1; “an end surface, further including a long rib on said end surface”

15   and “a stop block on the sidewall for interrupting the free spinning rotation of food in the cup”

16   required by independent Claim 20 and dependent Claims 21 through 33, which require the

17   same limitations by virtue of their dependency from Claim 20; and “a stop block on the

18   sidewall for interrupting the free spinning rotation of food in the cup” required by independent

19   Claim 34 of the ‘189 patent.

20             20.       Shuangma is entitled to a declaratory judgment that it has not infringed any

21   claims of the ’189 patent.
                                                 COUNT TWO
22

23              REQUEST FOR DECLARATORY JUDGMENT OF INVALIDITY OF U.S.
                                  PATENT NO. 7,164,189
24

25             21.       Shuangma repeats and realleges paragraphs 1 through 19 above as if fully

26   set forth herein.


                                                                            FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                           1111 THIRD AVENUE, SUITE 3000
                                                                         SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 8                                  PHONE (206) 447-4400 FAX (206) 447-9700
              Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 9 of 15



 1
               22.       The ʼ189 patent is invalid under 35 U.S.C. §§ 102, 103 and/or 112. The
 2
     claims are invalid under 35 U.S.C. §§ 102 and/or 103, for example, in light of at least the
 3
     following prior art references, each taken alone or in combination, and other prior art
 4
     publications and activities:     CN2239798Y, JP3022041U, US3859749A, US6641298B2,
 5
     TW362465U and CA2113508A1.
 6
                                                COUNT THREE
 7
                                    VIOLATION OF LANHAM ACT §43(a)
 8
               23.       Shuangma repeats and realleges paragraphs 1 through 21 above as if fully
 9
     set forth herein.
10
               24.       Defendants or their agents are making false and misleading statements in
11
     communications with at least Amazon.com and Shuangma’s retail customers about
12
     Shuangma’s accused manual mini choppers that are in commerce in the United States.
13
               25.       The false and misleading statements deceived both Amazon.com and
14
     Shuangma’s retail customers and influenced their decisions to purchase and/or sell Shuangma’s
15
     accused manual mini choppers.
16
               26.       The false and misleading statements have harmed or are likely to cause
17
     significant economic harm to Shuangma and damage its reputation.
18
               27.       Shuangma is entitled to damages and injunctive relief as provided for by the
19
     law, including treble damages.
20                                               COUNT FOUR
21
                     WASHINGTON CONSUMER PROTECTION ACT, RCW 19.86, AND
22                           COMMON LAW UNFAIR COMPETITION

23             28.       Shuangma repeats and realleges paragraphs 1 through 26 above as if fully
24   set forth herein.
25             29.       Defendants’ misconduct as alleged herein constitutes unfair and unlawful
26

                                                                            FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                           1111 THIRD AVENUE, SUITE 3000
                                                                         SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 9                                  PHONE (206) 447-4400 FAX (206) 447-9700
             Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 10 of 15



 1
     competition and/or unfair business practices in violation of the Washington Consumer
 2
     Protection Act, RCW 19.86 and the common law of the State of Washington, because
 3
     Defendants or their agents have made false and misleading statements to at least Amazon.com
 4
     and Shuangma’s retail customers about Shuangma’s accused manual mini choppers in
 5
     commerce in the United States.
 6
               30.       The false and misleading statements in communications with at least
 7
     Amazon.com and Shuangma’s retail customers has deceived Amazon.com and Shuangma’s
 8
     retail customers and influenced their decisions to purchase and/or sell Shuangma’s accused
 9
     manual mini choppers.
10
               31.       Shuangma is informed and believes, and therefore alleges, that Defendants
11
     or their agents continue these unfair practices to this day.
12
               32.       As a direct, proximate, and foreseeable result of Defendants’ unfair business
13
     practices, Shuangma has suffered or is likely to suffer significant economic damages and
14
     damage to its reputation.
15
               33.       Shuangma is informed and believes, and therefore alleges, that Defendants
16
     or their agents will continue to harm Shuangma by making false representations about
17
     Shuangma’s accused manual mini choppers unless and until the Court orders Defendants to
18
     cease and desist.
19
                                                   COUNT FIVE
20
                     TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
21
               34.       Shuangma repeats and realleges paragraphs 1 through 32 above as if fully
22
     set forth herein.
23
               35.       Defendants’ complaints to Amazon.com and Shuangma’s retail customers
24
     made with the knowledge that the asserted ‘189 patent is invalid and/or not infringed, are bad
25
     faith representations vitiating the patent law preemption that would bar liability under state law
26

                                                                             FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                            1111 THIRD AVENUE, SUITE 3000
                                                                          SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 10                                  PHONE (206) 447-4400 FAX (206) 447-9700
             Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 11 of 15



 1
     unfair competition and related tort claims.
 2
               36.       At the time Defendants made these misrepresentations, they were aware that
 3
     Shuangma has a valid contractual relationship with Amazon.com and/or with one or more of
 4
     Shuangma’s retail customers.
 5
               37.       Defendants’ misrepresentations were an intentional and unjustifiable attempt
 6
     to induce Amazon.com and/or one or more of Shuangma’s retail customers to breach or disrupt
 7
     their contractual relationship with Shuangma by, in the case of Amazon.com, delisting the
 8
     accused manual mini choppers manufactured by Shuangma and sold by its retail customers
 9
     Brieftons, Goodhope, TOPULORS, Vinipiak, Shenzhen Leiteng Company and                     Shenzhen
10
     Leiteng Company, and by, in the case of at least retail customer Vinipiak, cause Vinipiak to
11
     stop selling the accused products, reach agreement with Chef-n Corp. for production and sales
12
     and negotiate with Chef’n Corp. now.
13
               38.       Shuangma has incurred and will incur significant economic costs and
14
     damage to its reputation as a direct result of Amazon.com’s delisting the accused manual mini
15
     choppers manufactured by Shuangma and sold by its retail customers Brieftons, Goodhope,
16
     TOPULORS, Vinipiak, Shenzhen Leiteng Company and Shenzhen Leiteng Company and by
17
     one or more of its retail customers choosing to stop selling the accused products and/or switch
18
     to Chef-n Corp. for production and sales.
19
               39.       Shuangma is entitled to recover compensatory and punitive damages.
20
                                                   COUNT SIX
21
             TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS RELATIONS
22
               40.       Shuangma repeats and realleges paragraphs 1 through 38 above as if fully
23
     set forth herein.
24
               41.       Defendants’ complaints to Amazon.com and Shuangma’s retail customers,
25
     made with the knowledge that the asserted ‘189 patent is invalid and/or not infringed, are bad
26

                                                                            FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                           1111 THIRD AVENUE, SUITE 3000
                                                                         SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 11                                 PHONE (206) 447-4400 FAX (206) 447-9700
            Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 12 of 15



 1
     faith representations vitiating the patent law preemption that would bar liability under state
 2
     unfair competition and related tort claims.
 3
                 42.      At the time, Defendants made these misrepresentations, they were aware
 4
     Shuangma had an ongoing business relationship and there was a reasonable probability
 5
     Shuangma would have continued business relations with Amazon.com and Shuangma’s retail
 6
     customers.
 7
                 43.      Defendants’ misrepresentations were an intentional and unjustifiable attempt
 8
     to induce Amazon.com and Shuangma’s retail customers to disrupt their business relationships
 9
     and knew the misrepresentations were certain or substantially certain to disrupt Shuangma’s
10
     business relations with Amazon.com and cause Amazon.com to delist the accused manual mini
11
     choppers manufactured by Shuangma and sold by its retail customers Brieftons, Goodhope,
12
     TOPULORS, Vinipiak, Shenzhen Leiteng Company and Shenzhen Leiteng Company and one
13
     or more of its retail customers to choose to stop selling the accused products and/or switch to
14
     Chef-n Corp. for production and sales.
15
                 44.      Shuangma has incurred and will incur significant economic costs and
16
     damage to its reputation as a result of Defendants’ misrepresentations and causing
17
     Amazon.com to delist the accused manual mini choppers manufactured by Shuangma and sold
18
     by its retail customers Brieftons, Goodhope, TOPULORS, Vinipiak, Shenzhen Leiteng
19
     Company and Shenzhen Leiteng Company and one or more of its retail customers to choose to
20
     stop selling the accused products and/or switch to Chef-n Corp. for production and sales.
21
                 45.      Shuangma is entitled to recover compensatory and punitive damages.
22
                                            REQUEST FOR RELIEF
23
            Shuangma seeks the following relief:
24
            1.         A declaratory judgment that it is not infringing any of Chef’n Corporation’s
25
     patent rights, including any valid claim of U.S. Patent No. 7,264,189;
26

                                                                              FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                            1111 THIRD AVENUE, SUITE 3000
                                                                          SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 12                                  PHONE (206) 447-4400 FAX (206) 447-9700
            Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 13 of 15



 1          2.      A declaratory judgment that the claims of U.S. Patent No. 7,264,189 are invalid

 2   under 35 U.S.C. §§ 102, 103 and/or 112;

 3          3.      A permanent injunction enjoining Defendants, their successors and assigns, and

 4   anyone acting in concert therewith or on their behalf, from asserting to Shuangma, Shuangma’s

 5   retailer customers, Amazon.com or any other retailers or customers of Shuangma’s manual

 6   mini choppers, or any of their parents, affiliates, or subsidiaries, as well as their respective

 7   officers, agents, employees, successors, and assigns, that Shuangma’s or its retailer customers’

 8   sales of such products infringe Chef’n Corporation’s patent rights, including U.S. Patent No.

 9   7,264,189;

10          4.      A permanent injunction enjoining Defendants, their successors and assigns, and

11   anyone acting in concert therewith or on their behalf, from attempting to enforce the ‘189

12   patent against Shuangma, Shuangma’s retailer customers, Amazon.com or any other retailers or

13   customers of Shuangma’s manual mini choppers, or any of their parents, affiliates, or

14   subsidiaries, as well as their respective officers, agents, employees, successors, and assigns;

15          5.      An award to Shuangma of compensatory damages and treble damages as

16   provided by law;

17          6.      Disgorgement of the revenues or profits obtained by Defendants as a result of

18   Defendants’ misconduct;

19          7.      Injunctive and other equitable relief requiring Defendants to take all necessary

20   steps (a) to prevent further misrepresentations by Defendants and any agents acting on their

21   behalf, including but not limited to the misrepresentations to Amazon.com and/or Shuangma’s

22   retailer customers identified in Counts III through VI above; (b) to correct any and all such

23   misrepresentations already made; and (c) to prevent further harm to Shuangma as a result of

24   Defendants’ misconduct;

25          8.      For an award to Shuangma of its reasonable attorneys’ fees and costs pursuant to

26   35 U.S.C. § 285 or as otherwise permitted by law; and

                                                                              FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                             1111 THIRD AVENUE, SUITE 3000
                                                                           SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 13                                   PHONE (206) 447-4400 FAX (206) 447-9700
             Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 14 of 15



 1           9.      For such other and further relief that the Court deems just and proper.

 2                                           DEMAND FOR JURY TRIAL

 3           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Shuangma hereby

 4   demands a trial by jury on all issues that are triable of right to a jury in this action.

 5           DATED this 30th day of October, 2020.

 6                                                        FOSTER GARVEY PC
 7

 8                                                        By
                                                               Ben Hodges, WSBA #49301
 9                                                             Principal
                                                               Foster Garvey PC
10                                                             1111 Third Avenue, Suite 3000
                                                               Seattle, WA 98101
11                                                             Tel: (206)447-4400
                                                               Fax: (206)447-9700
12                                                             Email: ben.hodges@foster.com
13
                                                           /s/Tony Pezzano______________________
14
                                                           Tony Pezzano, New York Bar No. 2315547
15                                                         Principal
                                                           Admitted Pro Hac Vice
16                                                         Offit Kurman, P.A
                                                           590 Madison Avenue, 6th Floor
17                                                         New York, NY 10022
                                                           Tel: (212) 545-1900
18                                                         Fax: (212-545-1656
                                                           Email: Tony.Pezzano@offitkurman.com
19

20                                                         /s/ Ping Gu________________________
                                                           Ping Gu
21                                                         Partner
                                                           Zhong Lun Law Firm
22                                                         28/31/33/36/37F, SK Tower
                                                           Chaoyang District, Beijing 100022
23                                                         P.R. China
                                                           Email: GuPing@zhonglun.com
24

25                                                         Attorneys for Plaintiff Shuangma Plastic
                                                           Company, Ltd.
26

                                                                                 FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                                1111 THIRD AVENUE, SUITE 3000
                                                                              SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 14                                      PHONE (206) 447-4400 FAX (206) 447-9700
           Case 2:20-cv-01603-BJR Document 1 Filed 10/30/20 Page 15 of 15



 1

 2                                 CERTIFICATE OF SERVICE
 3

 4          I hereby certify that a true and correct copy of the foregoing document was served on

 5   all counsel of record on October 30th, 2020 via the Court’s ECF system, pursuant to the Federal
 6
     Rules of Civil Procedure.
 7
           /s/ Ben Hodges
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

                                                                           FOSTER GARVEY PC
     COMPLAINT FOR DECLARATORY JUDGMENT OF NON-                          1111 THIRD AVENUE, SUITE 3000
                                                                        SEATTLE, WASHINGTON 98101-3296
     INFRINGEMENT AND INVALIDITY - 15                                PHONE (206) 447-4400 FAX (206) 447-9700
